Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laubach (2015/0185865).
Mahlmeister et al.(2015/0035757).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:
1.  “wherein the click key is formed on each of both ends of the space key cap, 5PRELIMINARY AMENDMENTAttorney Docket No.: Q269850 Appln. No.: Entry into National Stage of PCT/KR2020/006900 wherein the touch sensor is formed on each of upper ends of the space key cap, six key caps on a lower line of the character key cap, seven key caps of an intermediate line, and eight key caps of an upper line, wherein the key cap unit and the touch pad are disposed at a touch pad of a laptop computer or a lower palm rest location, wherein a partition having a predetermined height is formed on an upper periphery of the corresponding key cap constituting an outline of the touch pad to separate a touch area of the touch pad, and wherein a horizontal scroll is performed by horizontally touching a touch pad area on an upper end surface of the space key cap in conjunction with double strokes of the right click key, a vertical scroll is performed by vertically touching the touch pad area except for the space key cap, a left click and double clicks are performed by a stroke and double strokes of the left click key, and a right click is performed by a stroke of the right click key”, with all other limitation cited in claim.
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628